Citation Nr: 1733249	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a right shoulder injury, evaluated as 20 percent disabling prior to December 19, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from October 1993 to March 1994, and served on active duty from February 1997 to January 1998. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2012, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Since the RO last considered this matter in the July 2016 Statement of the Case, additional relevant evidence has been associated with the record on appeal, including VA treatment records for pain and limitation of motion in the right shoulder. 

The Veteran's substantive appeal in this case was received in July 2009. Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 20.1304 (2016) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Further, the prior Board remand requested that the Veteran be afforded a contemporaneous VA examination which was accomplished in May 2015.  However, since that time the United States Court of Appeals for Veterans Claims (Court) has provided additional guidance as to what constitutes an adequate orthopedic examination.  On remand, the AOJ should arrange for the Veteran's right shoulder to be reexamined in compliance with the U.S. Court of Appeals for Veterans Claims' (Court) recent decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Active and passive range of motion findings were not reported on most recent examination.  Moreover, although the recent increase to 30 percent for the Veteran's right shoulder disability is based on favorable ankylosis of the right shoulder, there is at least one other potentially applicable diagnostic code predicated on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (2016); see also May 2015 rating decision.  Finally, from a review of the record it is unclear as to whether the Veteran has again been incarcerated.  If he is incarcerated at the time of the scheduled examination, the AOJ should ensure that appropriate procedures for conducting VA examinations for incarcerated veterans are followed. 

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures to schedule the Veteran for an orthopedic examination of his right shoulder pursuant to the guidance in M21-1, Part III.iv.3.F.2.d if it is determined that the Veteran is incarcerated.  If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.  If the AOJ is able to afford the Veteran an examination, arrange for him to be examined to determine the severity of his service-connected right shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's right shoulder disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must provide findings regarding active and passive motion, and must provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Both shoulders must be examined and tested if it is determined that the nonservice-connected left shoulder is undamaged/normal.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's shoulder disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. 

A detailed explanation (rationale) is requested for all opinions provided. 

2.  After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefit sought by the Veteran remains denied, he and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).



